 


110 HR 6701 IH: Civil Rights Quarter Dollar Coin Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6701 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Watt (for himself, Mr. Gutierrez, Mr. Frank of Massachusetts, Mr. Honda, and Ms. Waters) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To provide for a program for circulating quarter dollar coins that are emblematic of prominent civil rights leaders and important events that have advanced civil rights in America. 
 
 
1.Short titleThis Act may be cited as the Civil Rights Quarter Dollar Coin Act of 2008. 
ICivil rights quarter dollars 
101.Issuance of redesigned quarter dollars emblematic of prominent civil rights leaders and civil rights efforts in AmericaSection 5112 of title 31, United States Code, is amended— 
(1)by redesignating subsection (r) (as added by section 622 of the Financial Services and General Government Appropriations Act, 2008 (Public Law 110–161) as subsection (s); and  
(2)by adding at the end the following new subsection: 
 
(t)Redesign and issuance of quarter dollars emblematic of prominent civil rights leaders and civil rights efforts in America 
(1)Redesign beginning upon completion of prior program 
(A)In generalNotwithstanding the fourth sentence of subsection (d)(1) and subsection (d)(2), quarter dollars issued after the end of the program established under subsection (s) shall have designs on the reverse selected in accordance with this subsection which are emblematic of prominent civil rights leaders and important events that have advanced civil rights in America. 
(B)Flexibility with regard to placement of inscriptionsNotwithstanding subsection (d)(1), the Secretary may select a design for quarter dollars referred to in subparagraph (A) in which— 
(i)the inscription described in the second sentence of subsection (d)(1) appears on the reverse side of any such quarter dollars; and 
(ii)any inscription described in the third sentence of subsection (d)(1) or the designation of the value of the coin appears on the obverse side of any such quarter dollars. 
(2)Selection of civil rights leaders and events and designThe designs selected for the reverse of the coins described under this subsection— 
(A)Civil rights leaders and events 
(i)In generalThe selection of prominent civil rights leaders and events that have advanced civil rights in America to be honored with a coin under this subsection shall be chosen by the Secretary after consultation with the Congressional Black Caucus, the Congressional Hispanic Caucus, and the Congressional Asian Pacific American Caucus. 
(ii)Coins may depict individuals and events such as— 
(I)Martin Luther King, Jr.; 
(II)Harriet Tubman and the Underground Railroad; 
(III)The Little Rock Nine; 
(IV)Rosa Parks; 
(V)César Chávez; 
(VI)Antonia Pantoja; 
(VII)Dionisio (Dennis) Chávez;  
(VIII)Patsy Mink; 
(IX)Philip Vera Cruz; and 
(X)Thurgood Marshall. 
(iii)No portrait of a living individual shall be selected for a coin under this subsection. 
(iv)40 civil rights leaders and events shall be selected to be commemorated with coins under this subsection. 
(v)The selection process under clause (i) for— 
(I)the first 32 coin designs shall be completed before the end of the 2-year period beginning on the date of the enactment of the Civil Rights Quarter Dollar Coin Act of 2008; and 
(II)the remaining coin designs shall be completed before the end of the 2-year period beginning on the date the first coin is issued that bears the first design selected under this subsection. 
(B)DesignEach of the designs required under this subsection for quarter dollars shall be— 
(i)selected by the Secretary after consultation with— 
(I)the Congressional Black Caucus, the Congressional Hispanic Caucus, and the Congressional Asian Pacific American Caucus; 
(II)the Secretary of the Interior; and 
(III) the Commission of Fine Arts; 
(ii)reviewed by the Citizens Coinage Advisory Committee; and 
(iii)in the case of a design depicting the contribution of an individual civil rights leader, shall not depict the individual in a size such that the coin could be considered to be a 2-headed coin. 
(3)Issuance of coins 
(A)Rate of issuanceThe quarter dollar coins bearing designs of civil rights leaders and events under this subsection shall be issued at the rate of 5 new designs during each year of the period of issuance under this subsection. 
(B)Number of each of 5 coin designs in each yearOf the quarter dollar coins issued during each year of the period of issuance, the Secretary of the Treasury shall prescribe, on the basis of such factors as the Secretary determines to be appropriate, the number of quarter dollars which shall be issued with each of the designs selected for such year. 
(C)DurationSubject to paragraph (2), the program established under this subsection shall continue in effect until a each of the selected civil rights leaders and events have been honored with a coin. 
(4)Treatment as numismatic itemsFor purposes of sections 5134 and 5136, all coins minted under this subsection shall be considered to be numismatic items. 
(5)Issuance 
(A)Quality of coinsThe Secretary may mint and issue such number of quarter dollars of each design selected under paragraph (3) in uncirculated and proof qualities as the Secretary determines to be appropriate. 
(B)Silver coinsNotwithstanding subsection (b), the Secretary may mint and issue such number of quarter dollars of each design selected under paragraph (3) as the Secretary determines to be appropriate, with a content of 90 percent silver and 10 percent copper. 
(6)Designs after end of programUpon the completion of the coin program under this subsection, the design on— 
(A)the obverse of the quarter dollar shall revert to the same design containing an image of President Washington in effect for the quarter dollar before the institution of the 50-State quarter dollar program; and 
(B)notwithstanding the fourth sentence of subsection (d)(1), the reverse of the quarter dollar shall contain an image of General Washington crossing the Delaware River prior to the Battle of Trenton.. 
IIBullion investment products 
201.Silver bullion coinSection 5112 of title 31, United States Code, is amended by inserting after subsection (t) (as added by title I of this Act) the following new subsection: 
 
(u)Silver Bullion Investment Product 
(1)In generalThe Secretary shall strike and make available for sale such number of bullion coins as the Secretary determines to be appropriate that are exact duplicates of the quarter dollars issued under subsection (t), each of which shall— 
(A)have a diameter of 3.0 inches and weigh 5.0 ounces; 
(B)contain .999 fine silver; 
(C)have incused into the edge the fineness and weight of the bullion coin; 
(D)bear an inscription of the denomination of such coin, which shall be Quarter Dollar; and 
(E)not be minted or issued by the United States Mint as so-called fractional bullion coins or in any size other than the size described in paragraph (A). 
(2)Availability for saleBullion coins minted under paragraph (1)— 
(A)shall become available for sale no sooner than the first day of the calendar year in which the circulating quarter dollar of which such bullion coin is a duplicate is issued; and 
(B)may only be available for sale during the year in which such circulating quarter dollar is issued.. 
 
